Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7-11, 13, and 14 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: The claims were previously rejected under 35 U.S.C. 103 as being unpatentable over Mueller US 2015/0164702.  Applicant arguments and amendments filed 1/6/22 are sufficient to overcome the previously cited art. Specifically, Mueller does not the new limitations of the congruent undulating first and second nonlinear channels.  Mueller teaches linear channels and in Figure 3, which shows undulating channels, the channels are not congruent. Further Mueller does not provide a suggestion to modify the pattern to have alternating linear and nonlinear channels as claimed.  The examiner additionally, considered prior art of record, Magnusson et al USN 9155665 who teaches a combination of linear and nonlinear channels (Magnusson Figure 18).  However, Magnusson specifically teaches away from congruent channels (col. 2, lines 15-40).  Of further consideration was prior art of record Kimball et al. USPN 9168184, Van Ingelgem et al. USPN 8747378, and newly discovered reference Smet US 2011/0238028 all of which do not teach the claimed combination of linear and nonlinear channels in conjunction with the dimensions of the channels and spacing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781